Citation Nr: 0402539	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  03-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased disability rating for service-
connected residuals of prostate cancer, status post radical 
suprapubic prostatectomy (also referred to herein as "status 
post prostatectomy"), currently rated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from May 1959 to May 
1966.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from rating decisions rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, reduced 
the veteran's disability rating from 100 percent to 40 
percent, effective July 1, 2002.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held in Los Angeles, 
California.  A transcript of the hearing is associated with 
the claims file.  

The Board observes that the January 2002 VA examination 
report noted a disfiguring scar to the abdomen as a result of 
the veteran's service-connected status post prostatectomy.  
The examiner states that "[p]hotographs of the disfiguring 
scar, with the veteran's consent, have been submitted for 
your review."  As this suggests that the veteran intends to 
pursue a service-connection claim concerning the scar, this 
issue is hereby referred to the RO for appropriate action.

While the claims file reflects that the veteran was provided 
with a letter from the RO dated in March 2003 concerning the 
veteran's claim for an increased disability rating for 
diabetes mellitus, the Board takes this opportunity to remind 
the RO to process this claim, as appropriate.


FINDING OF FACT

The veteran's status post prostatectomy is shown to be 
productive of urinary incontinence requiring the wearing of 
absorbent materials, which must be changed more than 4 times 
a day.   


CONCLUSION OF LAW

The schedular criteria for a 60 percent disability rating for 
service-connected post status prostatectomy have been met.  
38 U.S.C.A. § 1155 (West 2002); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected status post prostatectomy is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The claims file contains medical records revealing that the 
veteran has been closely followed and treated by a private 
physician, E. B. Robins, M.D.  These records reveal that the 
veteran was diagnosed with prostate cancer in April 1999 and 
underwent a radical prostatectomy in March 2001.  An April 
2001 letter from Dr. Robins recounted that the prostate tumor 
had invaded the bladder margin, and that the veteran "is 
currently incontinent of urine as we typically see 
postoperatively and hopefully this incontinence has a 90% 
chance of improving over the ensuing months." 

In a September 2001 letter, Dr. Robins states that 
"[b]ecause the tumor was present at the bladder margin, 
there is some risk for him to have a local tumor recurrence 
at some point in the future and we are following regularly 
with serial PSA tests."  

A January 2002 VA examination was conducted for the purpose 
of evaluating the status post prostatectomy.  The examination 
report recites the veteran's history of prostate cancer and 
subsequent treatment.  The veteran complained of urinary 
incontinence, requiring two pads within a 24-hour period, and 
erectile dysfunction.  Upon examination, the abdomen revealed 
a 20 cm disfiguring scar that was elevated and dark 
appearing, but there was no evidence of keloid formation, 
adherence, drainage, or exudates.  The examiner notes that 
the veteran was wearing an absorbent pad for urinary 
incontinence.  The diagnosis was "adenocarcinoma of the 
prostate with invasion into the urethra and prostate capsule, 
status post radical suprapubic prostatectomy with residual 
disfiguring scar, urinary incontinence, requiring absorbent 
and pad material, and impotency."  

A July 2002 letter from Dr. Robins reiterated that the 
presence of the tumor in the bladder margin indicates some 
risk of recurrence.  However, he noted that the veteran's 
most recent PSA test was less than 0.1, and indicated that 
there was otherwise no evidence of tumor recurrence.  

Pursuant to a September 2001 rating decision, the RO granted 
the veteran service connection for prostate cancer and 
awarded a 100 percent disability rating therefor, effective 
December 5, 2000.  The RO rendered a rating decision in 
February 2002 proposing to decrease the veteran's disability 
rating from 100 percent to 40 percent.  In April 2002, the RO 
rendered as rating decision decreasing the veteran's 
disability rating from 100 percent to 40 percent.  

The veteran's disability is rated in accordance with 
38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides for 
an initial 100 percent rating for malignant neplasms of the 
genito-urinary system, such as prostate cancer.  However, 
according to the note attached to this Diagnostic Code, 
following the cessation of treatment, such as surgery

the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six 
months.  Any change in evaluation based upon that 
or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If 
there has been no local recurrence or metastasis, 
rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.    

Pursuant to 38 C.F.R. § 4.115a and under the 
circumstances of this case, it is appropriate to rate 
the veteran under voiding dysfunction, which provides 
that the assignment of a 60 percent disabling rating is 
appropriate when urinary incontinence requires the 
wearing of absorbent materials that must be changed more 
than 4 times a day; while a 40 percent disabling rating 
is appropriate when urinary incontinence requires the 
wearing of absorbent materials that must be changed 2 to 
4 times per day. 

Pursuant to 38 U.S.C.A. § 5112(b)(5) and 38 C.F.R. 
§ 3.105(e), a veteran's disability rating may be reduced 
following a proposal setting forth all material facts and 
reasons for such a reduction, provided the veteran is 
afforded 60 days to present additional evidence to show that 
compensation levels payments should be continued at their 
present level.  See also Smith v. Brown, 5 Vet. App. 335, 338 
(1993).  In this case, the veteran was allowed the statutory 
60 days to present evidence, and the RO otherwise properly 
adhered to the regulations applicable to a disability 
reduction in rendering its April 2002 rating decision.

The question at issue in this case is whether the veteran is 
entitled to a disability rating in excess of 40 percent for 
his service-connected status post prostatectomy.  In 
evaluating the veteran's claim, the Board has reviewed the 
medical evidence in conjunction with the veteran's written 
statements and the testimony he presented at the May 2003 
Board hearing.  The RO, in rating the veteran as 40 percent 
disabled, apparently relied on the January 2002 VA 
examination report, which indicated that the veteran reported 
he only had to change his absorbent pads two times a day due 
to voiding dysfunction.  However, at his May 2003 hearing 
testimony, the veteran testified that he had to change his 
absorbent pads at least  "four times, maybe five" per day, 
"on average."  In combination with the medical evidence, 
which depicts a rather large and invasive prostate tumor that 
invaded the bladder margin, the Board hereby affords the 
veteran all reasonable doubt and finds his testimony credible 
that he needs to change his absorbent pads more than four 
times per day due to urinary incontinence.  Therefore, 
pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7528, a 60 percent disability rating is warranted.  

As the medical evidence currently shows that there has been 
no recurrence of the prostate cancer and renal dysfunction is 
not a condition associated with this disability, the Board 
observes that the assignment of the 60 percent rating made 
herein is the maximum schedular rating available to the 
veteran under the circumstances and as provided under 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

In view of the fact that the veteran has now been awarded the 
maximum schedular rating available for his service-connected 
status post prostatectomy under the circumstances, the Board 
has considered whether the veteran's disability presents such 
an exceptional or unusual disability picture as to render 
impractical application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  However, in the absence of evidence 
in the record of frequent periods of hospitalization or 
marked interference with employment (beyond that already 
contemplated in the 60 percent rating awarded in this 
decision), there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
post status prostatectomy.  As such, the Board finds no basis 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996) (the Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, the VCAA heightens VA's duty to assist, 
including the duty to notify and to obtain information 
relevant to a claim.  In the present case, the veteran was 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussion in the RO's 
November 2002 statement of the case has informed the 
appellant of the information and evidence necessary to 
substantiate his claim, and have therefore satisfied the 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  

The Board is aware that this notice did not conform to the 
holding of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), in that the November 2002 statement of the 
case was not a pre-adjudicatory notice of the VCAA rights.  
However, as the Board has already pointed out above, this 
decision provides the veteran with maximum schedular rating 
available to him under the circumstances.  In order to have 
received a higher rating, there must be evidence of a 
recurrence in the veteran's prostate malignancy.  The medical 
evidence demonstrates that there has been no such recurrence.  
This is confirmed by the transcript of the veteran's May 2003 
Board hearing, in which he verified that his prostate cancer 
had not recurred.  Under the circumstances, adjudication of 
this appeal by the Board poses no risk of prejudice to the 
appellant because he testified that the prostate cancer had 
not recurred, as confirmed by the medical evidence, and he is 
otherwise receiving the highest schedular rating available to 
him under the circumstances.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In any case, the RO has fulfilled the duty to assist 
requirements of the VCAA. Throughout this appeal, VA has 
assisted the appellant in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
service personnel records, VA medical records, and private 
medical records.  The Board has reviewed all of the evidence 
and finds it is adequate for purposes of the issues decided 
in this appeal.  In short, VA has secured or taken all 
necessary action to secure all relevant records identified by 
the veteran (as documented in the record) and the Board is 
unaware of any additional evidence that should be obtained 
prior to proceeding with the decisions rendered on this 
appeal. 

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claims herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

A 60 percent disability rating for service-connected 
residuals of prostate cancer, status post radical suprapubic 
prostatectomy, is warranted for subject to controlling 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



